Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the circular plate portion" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (JP 2009071919) in view of Maruyama (WO 2015173959).

Claim 15 Funakoshi et al. teach:
An actuator (fig 1) comprising: 
a motor 1 including a first rotor/shaft 15 rotatable in a circumferential direction about a center axis extending in a vertical direction (fig 1), and a stator/stator yoke 3 to drive the first rotor; 
a second rotor/output shaft 10 (annotated fig 1 below) rotatable in the circumferential direction about the center axis; and 
a speed reducer (93 & 93 together) that reduces rotation of the first rotor and transmits a torque to the second rotor, via a bearing 91; 
wherein the first rotor includes a first tube portion (annotated fig 1 below) extending in an axial direction; the second rotor includes a second tube portion (annotated fig 1 below) extending in the axial direction;
the second tube portion is radially outward of the first tube portion (annotated fig 1 below); i) a lubricant is filled in a filling space including at least a portion of a space between an outer surface of the first tube portion and an inner surface of the second tube portion; and ii) the actuator further comprises a width reducing portion that reduces a width of the filling space in a radial direction in at least a portion of the filling space in the axial direction.

    PNG
    media_image1.png
    114
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    851
    media_image2.png
    Greyscale

It is assumed that bearings are lubricated or the bearing will fail eventhough this is not explicitly disclosed by Funakoshi et al..  Maruyama teaches that i) a lubricant (abstract and annotated figure below) is filled in a filling space (annotated figure below) including at least a portion of a space between an outer surface of the first tube portion/shaft 7 and an inner surface of the second tube portion/output shaft 15; and ii) the actuator further comprises a width reducing portion (motor flange 8 and oring 13) that reduces a width of the filling space in a radial direction in at least a portion of the filling space in the axial direction to prevent lubricant from leaking into the 1st tube portion (abstract).

    PNG
    media_image3.png
    130
    912
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    786
    855
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Funakoshi et al. so that i) a lubricant is filled in a filling space including at least a portion of a space between an outer surface of the first tube portion and an inner surface of the second tube portion; and ii) the actuator further comprises a width reducing portion that reduces a width of the filling space in a radial direction in at least a portion of the filling space in the axial direction, as taught by Maruyama so as to prevent lubrication from leaking.

Claim 16 Funakoshi et al. teach:
The actuator according to Claim 15, comprising at least one of a seal and a gap; the seal/shield 5 has a plate shape (fig 1) extending in the radial direction and annular when viewed from the axial direction (since seal/shield 5 separates the motor part from the reduction part, it is annular, fig 1); an inner end of the seal in the radial direction 

    PNG
    media_image5.png
    583
    677
    media_image5.png
    Greyscale

Claim 17 Funakoshi et al. teach:
The actuator according to Claim 16, wherein the motor includes a rotor magnet 2 facing the stator, a magnet holder (hollow shaft 15 holds the magnet 2; thus functioning as a magnet holder) that holds the rotor magnet, and a wall (annotated figure below) radially facing the magnet holder radially outward of the magnet holder (annotated 

    PNG
    media_image6.png
    615
    701
    media_image6.png
    Greyscale

Claim 18 Funakoshi et al. has been discussed above, re claim 15; but does not teach that the width reducing portion includes at least the seal; and an outer end of the seal in the radial direction is provided on one of the speed reducer and the second tube portion.
Maruyama teaches that the width reducing portion includes at least the seal; and an outer end of the seal in the radial direction is provided on one of the speed reducer and the second tube portion to prevent leaks into the 1st tube portion.


    PNG
    media_image7.png
    775
    824
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Funakoshi et al. so that the width reducing portion includes at least the seal; and an outer end of the seal in the radial direction is provided on one of the speed reducer and the second tube portion, as taught by Maruyama, so as to prevent leaks.

Claim 19 Funakoshi et al. has been discussed above, re claim 15; but does not teach that the width reducing portion includes at least the gap; and the gap is integral with one of the first tube portion and the second tube portion.
Maruyama teaches that the width reducing portion includes at least the gap (annotated fig below); and the gap is integral with one of the first tube portion and the second tube portion (since the motor flange/wall and width reducing portions are are fastened together, they are integral, see fig below) to prevent leaks into the 1st tube portion.


    PNG
    media_image7.png
    775
    824
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Funakoshi et al. so that the width reducing portion includes at least the gap; and the gap is integral with one of the first tube portion and the second tube portion, as taught by Maruyama, so as to prevent leaks.

Claim 20 Funakoshi et al. teach:
The actuator according to Claim 16, wherein the one of the first tube portion and the second tube portion includes a protrusion that protrudes toward the other of the first tube portion and the second tube portion in the radial direction; and the gap is in contact with the protrusion in the axial direction.

    PNG
    media_image8.png
    825
    790
    media_image8.png
    Greyscale

Claim 21 Funakoshi et al. teach:
The actuator according to Claim 16, wherein the first rotor further includes a circular plate portion (annotated fig below) extending radially outward from the first tube portion; the width reducing portion includes at least the gap annotated (for the width reducing portion/seal 40 and gap, please see rejection of claims 15 and 19 & annotated fig below); and the gap is provided on the first tube portion and is in contact with the circular plate portion to define the second gap with the second tube portion in the radial direction (annotated fig below).

    PNG
    media_image9.png
    825
    790
    media_image9.png
    Greyscale

Claim 22 Funakoshi et al. teach:
The actuator according to Claim 20, wherein the protrusion includes a step (the protrusion is the step, see annotated fig above) that protrudes from the circular plate portion in the axial direction.

Claim 23 Funakoshi et al. teach:
The actuator according to Claim 16, wherein the first rotor further includes a circular plate portion (annotated fig above) extending radially outward from the first tube portion (annotated fig above); and the seal is provided between the gap and the circular plate portion in the axial direction (annotated fig below); but does not teach the width reducing portion includes the seal and the gap.
st tube portion.


    PNG
    media_image7.png
    775
    824
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Funakoshi et al. so that the width reducing portion includes the seal and the gap, as taught by Maruyama, so as to prevent leaks.

Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832